      Case 1:20-cv-00200-JSR Document 63 Filed 07/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
CARNEGIE INSTITUTE OF WASHINGTON   :
et al.,                            :
                                   :
     Plaintiffs,                   :
                                   :         20-cv-200 (JSR)
          -v-                      :
                                   :         MEMORANDUM ORDER
FENIX DIAMONDS, LLC                :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Now before the Court are two applications brought,

respectively, by plaintiffs and by defendant Fenix Diamonds, LLC

(“Fenix”), each seeking to compel production by the other.            The

Court has considered the parties’ oral submissions on June 25,

2020, their letter briefs submitted thereafter, and the entire

record, and rules as follows:

     Plaintiffs’ application:     Plaintiffs seek to compel Fenix

to produce documents in the possession of Nouveau Diamonds

(“Nouveau”), an Indian company not party to this action.

Plaintiffs argue that, during discovery, it has become clear

that Fenix exercises control over Nouveau.

     “[A] party is not obliged to produce, at the risk of

sanctions, documents that it does not possess or cannot obtain.”

Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 138 (2d

Cir. 2007).   “Of course, . . . a party may not ‘blow hot or


                                   1
         Case 1:20-cv-00200-JSR Document 63 Filed 07/01/20 Page 2 of 4



cold’ and, having persuaded the court in discovery of its

inability to produce such documents, later seek to use them to

help its case at trial.”       Id. at 138 n.1.

     To demonstrate Fenix’s control over Nouveau, plaintiffs

cite (1) Fenix’s advertising statement that it “owns its own

growing facility” -- i.e., Nouveau -- and (2) the fact that

Nouveau has produced documents through Fenix’s counsel that,

plaintiffs contend, appear to have been hand-picked or newly

created to advantage Fenix.        However, Fenix responds with sworn

declarations attesting that Fenix does not own or control

Nouveau.     E.g., Decl. of Naman Parikh, ECF No. 62-1 (filed under

seal).    Fenix’s counsel also represents that when it received

documents from Nouveau and produced them to plaintiffs, Fenix

was not permitted to review those documents.           Since plaintiffs

have not rebutted this evidence and have not demonstrated that

Fenix has the practical ability to access Nouveau’s technical

information, plaintiffs’ application is denied.           However, this

is without prejudice to further application relating to Nouveau

if further information regarding Fenix’s alleged control is

disclosed during discovery.        (Also, it should be noted that

plaintiffs have applied through the Hague Convention to obtain

documents directly from Nouveau.)

     Fenix’s application:        Fenix seeks to compel plaintiffs to

produce, by July 3, 2020, certain financial information


                                      2
         Case 1:20-cv-00200-JSR Document 63 Filed 07/01/20 Page 3 of 4



responsive to requests for production served on March 12, 2020.

The Court addresses each category of requested information in

turn, adopting the numbering from the parties’ letter briefs.

        (a)   Categories 1-3, concerning financial statements and

sales, cost, and price data.        Plaintiffs represent that they

will produce documents responsive to these requests this week.

Accordingly, the application as to these categories is denied as

moot.

        (b)   Categories 4 and 6 through 8, concerning documents

related to business planning, market share, industry conditions,

and marketing.      Although plaintiffs respond that they “have

never refused to produce any such information, and will produce

any further information that is located,” they also argue that

they are now learning for the first time that the applicable

production requests cover emails.         The Court has no doubt that

emails are covered by defendant’s requests.           See Ex. A to

Fenix’s letter brief, ECF No. 59-1. Accordingly, the Court

grants the application with respect to Categories 4 and 6

through 8 and orders plaintiffs to produce to Fenix

nonprivileged documents responsive to Fenix’s requests for

production that fall within these categories -- including emails

-- by July 15, 2020.

        (c)   Category 5, concerning “[r]esearch and development

budgets and spending, and any investment return analyses,


                                      3
         Case 1:20-cv-00200-JSR Document 63 Filed 07/01/20 Page 4 of 4



involving CVD Diamonds.”       Plaintiffs contend that this

information is irrelevant, citing this Court’s prior order

denying a motion to compel documents related to plaintiffs’

manufacturing process because “the details of any such processes

are not [relevant].”       See ECF No. 47.     But Fenix does not now

seek details of such processes; rather, it seeks only financial

information, which is relevant to the assessment of a reasonable

royalty and other damages issues.         Accordingly, the application

is granted with respect to Category 5.          Plaintiffs are ordered

to produce to Fenix non-privileged documents responsive to

Fenix’s requests for production that fall within Category 5.

        (d)   Category 9, concerning license agreements.        Plaintiffs

respond that they have produced all licenses and drafts

associated with the patents-in-suit, except that they are unable

to find one license, despite “look[ing] high and low.”             The

Court orders plaintiffs to produce to Fenix, by July 8, 2020,

sworn declaration(s) sufficient to show the process plaintiffs

followed to attempt to locate the missing license.

        For the foregoing reasons, plaintiffs’ application is

denied and Fenix’s application is granted in part and denied in

part.

        SO ORDERED.

Dated:        New York, NY                _______________________
              July 1, 2020                JED S. RAKOFF, U.S.D.J.



                                      4
